DICE, Judge.
The conviction is for aggravated assault with a motor vehicle as defined in Art. 1149, Vernon’s Ann. P.C.; the punishment, a fine of $50.00.
The record reflects that appellant’s motion for new trial was overruled on April 19, 1957, during the April term of the trial court, and notice of appeal was given on that date.
The record further reflects that the appellant is at large on appeal bond approved by the trial judge and filed on April 19, 1957.
An appeal bond entered into during the term of court at which notice of appeal is given does not comply with the statute, Art. 830, V.A.C.C.P., and does not confer jurisdiction upon this court to enter any order other than to dismiss the appeal. Fowler v. State, 154 Texas Cr. R. 450, 228 S.W. 2d 512; Banti v. State, 163 Texas Cr. Rep. 89, 289, S.W. 2d 244 and Nesbitt v. State, No. 29,119, (page 336, this volume).
Appellant is granted fifteen days in which to file a proper appeal bond and move to reinstate the appeal.
*323The appeal is dismissed.
Opinion approved by the Court.